              THE UNITED STATES DISTRICT COURT
         FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                      ASHEVILLE DIVISION
           CRIMINAL CASE NO. 1:18-cr-00030-MR-WCM-4


UNITED STATES OF AMERICA,        )
                                 )
                   Plaintiff,    )
                                 )
         vs.                     )             ORDER
                                 )
CARLA LLOYD,                     )
                                 )
                   Defendant.    )
________________________________ )

     THIS MATTER is before the Court on the Defendant’s Unopposed

Motion for a New Trial [Doc. 153].

     On March 20, 2018, the Defendant was charged in a Bill of Indictment

along with five co-defendants with one count of conspiracy to distribute and

possess with the intent to distribute 50 grams or more of methamphetamine

in violation of 21 U.S.C. §§ 841(a)(1), 841(b)(1)(A), and 841(b)(1)(B) (Count

One), and one count of aiding and abetting others in possessing with the

intent to distribute at least 50 grams of methamphetamine in violation of 21

U.S.C. § 841(a)(1) and 18 U.S.C. § 2 (Count Two). [Doc. 1].

     In June 2018, the Defendant entered a plea of guilty to Count One

pursuant to a written plea agreement. On November 29, 2018, the Court
sentenced the Defendant to a term of 120 months’ imprisonment on Count

One and dismissed Count Two. [Doc. 130].

      The Defendant now moves the Court to vacate her conviction and

grant her a new trial. For grounds, the Defendant states that several weeks

after her sentencing, she was made aware of information that she believes

would have influenced her decision to go trial, and that such information was

not available at the time she entered her plea of guilty in June 2018. The

Defendant further states that the Government does not object to the relief

requested in her motion.

      Rule 33(b)(2) of the Federal Rules of Criminal Procedure allows for a

motion for a new trial grounded on any reason other than newly discovered

evidence. Fed. R. Crim. P. 33(b)(2). The Court finds that a portion of the

basis of the Defendant’s motion falls within this subsection. Specifically, the

Court takes notice of the fact that the Government has moved to dismiss the

Indictment in this matter as to all the Defendant’s co-defendants. As the

Government reports in those motions to dismiss, the Government was

unable to proceed to trial against these co-defendants because of a

“suspended witness.”       This case presents an extraordinary set of

circumstances where justice requires the setting aside of a judgment,




                                      2
particularly considering the Defendant’s position in the conspiracy relative to

her co-defendants who have been dismissed.

      While Rule 33(b)(2) requires the filing of the motion fourteen days after

the verdict or finding of guilty, the Government has agreed to waive any

objection to the timeliness of the Defendant’s motion. See Eberhart v. United

States, 546 U.S. 12, 19 (2005) (noting that time limits under Rule 33(b)(2)

are non-jurisdictional and defense of untimeliness may be forfeited by the

government); Rice v. Rivera, 617 F.3d 802, 809 (4th Cir. 2010).

      For all these reasons, the Court will grant the Defendant’s motion for a

new trial.

      IT IS, THEREFORE, ORDERED that the Defendant’s Motion for a New

Trial [Doc. 153] is GRANTED; the Defendant’s Judgment [Doc. 130] is

VACATED; and the Defendant is hereby granted a new trial pursuant to Rule

33 of the Federal Rules of Criminal Procedure.

      The Clerk of Court is respectfully directed to provide a copy of this

Order to counsel for the Government, counsel for the Defendant, the United

States Bureau of Prisons, the United States Marshals Service, and the

United States Probation Office.   Signed: February 12, 2019


      IT IS SO ORDERED.




                                        3
